PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/758,407
Filing Date: 24 Apr 2018
Appellant(s): Brunthaler et al.



__________________
Robert Showalter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5/3/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 10/4/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  
	112b rejection of 1, 16, 17 and their dependents regarding “ornamental element” are withdrawn.  
	112b rejection of claims 1, 16, 17 and their dependents regarding the functional limitations (bottom of page 7 of final rejection, pages 13-15 of 30 of appeal brief) are withdrawn.  
112d rejections of claims 8-10 are withdrawn.  
	103 rejection of claims 1, 2, 4-5, 7-10, 12-13, 16, 19, 20 over Phillips in view of Murray are withdrawn.  

(2) Response to Argument

I:  112b rejections:
 (page 11 of 30 of appeal brief) Regarding the definition of “gemstone”, appellant refers to his own “definition” in specification page 6, lines 24-26.  Examiner notes that appellant’s citation in the specification is not a definition, but examples.  According to the common definition of “gemstone”, appellant’s examples are improper for the term “gemstone”.  Examiner believes appellant’s specification 
(page 12 of 30 of appeal brief) Regarding the indefiniteness of appellant’s claimed “layer… configured to…transmit a second light fraction…through the wavelength selective layer”, Examiner notes that appellant discloses that one embodiment of the wavelength selective layer is a coating.  All coatings disclosed by appellant are of “metal and/or metal compound” (page 12, second paragraph, of appellant’s specification).  Examiner notes that light cannot go through metal.  Examiner notes that appellant’s citation to prove that light can go through both the film and coating refers only to the generic disclosure of the layer, and not the embodiment of the metal coating.  Examiner agrees light can go through the film, but does not agree that light can go through the coating, because appellant only discloses the coating as metal/metal compound.  Therefore, Examiner is unsure if appellant is mixing embodiments.  Appellant does not assist examiner in understanding how appellant’s layer of metal is permeable to light.  (page 13 of 30 of appeal brief) Appellant points to his specification on page 12, line 13, “coating materials are well known to the skilled person”.  Therefore, examiner notes that the inclusion of a layer of metal is obvious to one of ordinary skill in the art.  Appellant does not, however, disclose the common knowledge in the art that light goes through an opaque layer of metal as disclosed and claimed in the generic form.
 (page 14 of 30 of appeal brief) Regarding the “color changeable seating surface is arranged to absorb and/or reflect”, appellant argues that the “arranged to absorb and/or reflect” is a color, either black or white.  Examiner notes, however, that the appellant discloses the “color changeable seating surface” is a broad term covering the following structures: “bistable displays”, “e-paper, E-Ink or bistable LCD” (page 14 of the specification), LCDs, OLEDs, LEDs, and TFT controlled displays (pages 15-16 of the specification).  Examiner notes all these embodiments are capable of on and off, and most can display a 

IIIb: 103 rejection over Mossberg, Murray, and optionally the 3M film CM500
Examiner first notes that “wavelength selective layer” is a generic term covering a generic coating or a generic film, the generic coating and film are generic to the following disclosed structures: 
1- “optical films are Bragg mirrors” (specification page 11, line 9)
2- “Radiant color film CM 500” (specification page 11, line 15)
3- “Roscolux #80” (specification page 11, line 19)
4- “moth eye surfaces” (specification page 12, line 2)
5- “metal and/or metal compound…Si02 and Ti02 layers” (specification page 12, line 15), which is applied using different methods
6- “substantially absorption-free dielectric materials” (specification page 13, line 23)
7- “color can be additionally changed to advantage” (specification page 14, line 4)

Appellant agrees Mossberg discloses a “multilayer diffractive structure 1907”.  Appellant also admits that this layer may be a metal layer 1703, which is equivalent to appellant’s embodiment 5.  Mossberg further discloses “diffractive gratings” and “diffractive structures” in column 4, line 24, which Mossberg states are known to be “Bragg reflectors” in column 8, line 23, which are appellant’s embodiment 1, “to produce nearly any desired color, hue, or tint” (column 8, line 4 of Mossberg).  Therefore, examiner contends that Mossberg discloses two of appellant’s embodiments of “wavelength selective layer”, and therefore must perform the function claimed by appellant’s “wavelength selective layer”.  Appellant seems to argue that while Mossberg discloses the structure (of having metal, or 
Further, examiner notes that the 3M film cited by examiner is the same material that disclosed by appellant’s embodiment 2, and therefore, the material taught in 3M must perform the function claimed by appellant’s “wavelength selective layer”.  Appellant asserts that the use of 3M film (embodiment 2) in place of the existing metal (embodiment 5) or Bragg reflectors (embodiment 1) in Mossberg is not obvious because the using the 3M material “a portion of the light would be transmitted through the 3M film” (which is permitted with the use of the known Bragg reflectors) “which would reduce the amount of light coming from the gem”.  Examiner notes that it is appellant’s opinion unsubstantiated by facts, that the use of the 3M material would reduce brilliancy of the Mossberg gemstone.  Examiner notes the 3M material is known to provide a “brilliant visual appearance” which is desired in the art of gems.  Appellant also argues that the 3M material “would not reflect light in the manner of facets”.  Examiner notes that Mossberg discloses the use of a gem that already has facets, figure 12, and therefore would only assist in making a “brilliant visual appearance” as disclosed in 3M.  


IIIC 103 rejection over Sosuke and Phillips
Appellant notes that the light scattering plate 4 of Sosuke is “colorless or colored transparent (or translucent) plastic plate”.  Examiner notes that a colored translucent plate produces colored light in the visible light spectrum, each color having a different wavelength.  Therefore, examiner notes that Sosuke discloses the function of “wavelength selection” claimed by appellant by providing a structure of appellant’s embodiment 7.  Appellant argues that Sosuke discloses diffraction, and not “reflect…and transmit” as claimed.  Examiner notes that Sosuke light scattering plate 4 is disclosed to “refracted and 

IIID 103 rejection regarding claims 8-10
Appellant argues the layer “reflects and transmits in a wavelength range of from 380 to 780 nm” as set forth in claim 8.  Examiner notes that this range is the whole spectrum of visible light, and therefore is inherently met by the layer in Mossberg, the layer of Mossberg as modified by 3M, and the layer in Sosuke.  The recitation of “20% of that light is in the wavelength range of from 360-420 nm” (claim 9), which examiner notes is the “violet” range of visible light.  Examiner notes that the particular layer embodiments of Bragg reflectors, the 3M material, and coloring, are disclosed by appellant as capable of performing this function, and these particular embodiments are shown in the prior art.  Examiner further notes that the layer of Sosuke is known to be colored, and the use of “violet” color is an obvious choice.  The recitation of “reflectance of less than 75% of light in the wavelength range from 400 to 700nm” (claim 10) is a recitation of allowing most light through the layer for the majority of the visible light range.  Examiner contends that the particular layer embodiments of Bragg reflectors, the 3M material, and coloring, are taught in the prior art, and all of which are disclosed by appellant as capable of performing this function.    

IIIE 103 rejection regarding claims 19 and 20
Regarding claims 19 and 20, these claims further limit the “display”, which is not claimed in claims 1 or 16.  Examiner assumes appellant refers to “color changeable seating surface”.  Examiner notes that the appellant discloses the “color changeable seating surface” is a broad term covering the following structures: “bistable displays”, “e-paper, E-Ink or bistable LCD” (page 14 of the specification), 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY M MORGAN/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        
Conferees:
/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner 
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.